Title: Samuel Butler (for Hezekiah Niles) to Thomas Jefferson, 11 September 1816
From: Butler, Samuel,Niles, Hezekiah
To: Jefferson, Thomas


          
            Sir
            Baltimore
11th Sept. 1816.—
          
          On the rect of your very polite and friendly favor of
7h Sept I had a serch made into my
last years books and old letters—and have the mortification to state, that you
made a remittance, as you mention, in march last of Ten
dollars which through hurry of business had been neglectted to be
passed to your credit, and which with the Five in your last letter pays your
subscription up to September next Year—all that can be done is to beg your pardon
for the past, and to be more correct in future, but out of 3000 small accounts
it would be almost miraculous if some errors did not creep  in amongst them—
          I am much pleased and gratified to find that
the proposed Index meets your approbation—
          
            With sentiment of respect and esteem  I am your Humble
Servt
            
              
                for
H.
Niles
                
              
              
                
                S.
Butler
              
            
          
        